Citation Nr: 1748459	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq. 


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to August 1979.  During his period of service, the Veteran earned the Expert Qualification Badge (Rifle M-16) and Specialist Qualification Badge (.45 Caliber Pistol).

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to a compensable rating for left ear hearing loss and denied entitlement to service connection right ear hearing loss. 


FINDINGS OF FACT

1.  On September 22, 2017, prior to the promulgation of a decision by the Board, the Veteran's representative submitted a written communication, withdrawing the Veteran's appeal with respect to the issue of entitlement to a compensable rating for left ear hearing loss. 

2.  On September 22, 2017, prior to the promulgation of a decision by the Board, the Veteran's representative submitted a written communication, withdrawing the Veteran's appeal with respect to the issue of entitlement to service connection for right ear hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to a compensable rating for left ear hearing loss.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In the present case, on September 22, 2017, the Veteran's representative submitted written correspondence indicating a request to withdraw the Veteran's appeal with regard to his left ear and right ear hearing loss.  

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and the Veteran's claim for entitlement to a compensable rating for left ear hearing loss and entitlement to service connection for right ear hearing loss are dismissed.


ORDER

1.  The appeal as to the claim of entitlement to a compensable rating for left ear hearing loss is dismissed.

2.  The appeal as to the claim of entitlement to service connection for right ear hearing loss is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


